Citation Nr: 1041780	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for high blood pressure.

3.  Whether new and material evidence has been received to reopen 
a service connection claim for a left knee disability.

4.  Whether new and material evidence has been received to reopen 
a service connection claim for a right knee disability.  

5.  Whether new and material evidence has been received to reopen 
a service connection claim for a low back disability.

6.  Whether new and material evidence has been received to reopen 
a service connection claim for a neck disability.

7.  Whether new and material evidence has been received to reopen 
a service connection claim for migraine headaches.

8.  Whether new and material evidence has been received to reopen 
a service connection claim for sinusitis.

9.  Whether new and material evidence has been received to reopen 
a service connection claim for situational reaction.

10.  Whether new and material evidence has been received to 
reopen a service connection claim for an eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in October 2007 for further development.  
The Veteran presented testimony at a Board hearing in June 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder. 

The issues of entitlement to service connection for a bilateral 
ankle and knee disability, high blood pressure, low back 
disability, migraine headaches, sinusitis, a psychiatric 
disability to include situational reaction, and residuals of an 
eye injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of May 1981 and June 2002 rating decisions, the RO 
denied the Veteran's claim for service connection for a left knee 
disability; the Veteran failed to file a timely substantive 
appeal.  

2.  Evidence received since the June 2002 rating decision as to 
service connection for a left knee disability is new and may 
raise a reasonable possibility of substantiating the claim.	

3.  By way of May 1981 and June 2002 rating decisions, the RO 
denied the Veteran's claim for service connection for a right 
knee disability; the Veteran failed to file a timely substantive 
appeal.  

4.  Evidence received since the June 2002 rating decision as to 
service connection for a right knee disability is new and may 
raise a reasonable possibility of substantiating the claim.	

5.  By way of a May 1981 rating decision, the RO denied the 
Veteran's claim for service connection for a low back disability; 
the Veteran failed to file a timely substantive appeal.  

6.  Certain evidence received since the May 1981 rating decision 
is new and raises a reasonable possibility of substantiating the 
claim for service connection for a low back disability.	

7.  By way of May 1981 and June 2002 rating decisions, the RO 
denied the Veteran's claim for service connection for a neck 
disability; the Veteran failed to file a timely substantive 
appeal.  

8.  Evidence received since the June 2002 rating decision as to 
service connection for a neck disability is new but does not 
raise a reasonable possibility of substantiating the claim.	

9.  By way of an August 1981 rating decision, the RO denied the 
Veteran's claim for service connection for migraines; the Veteran 
failed to file a timely notice of disagreement.  

10.  Certain evidence received since the August 1981 rating 
decision is new and raises a reasonable possibility of 
substantiating the claim for service connection for migraines.  

11.  By way of August 1981 and June 2002 rating decisions, the RO 
denied the Veteran's claim for service connection for sinusitis; 
the Veteran failed to file a timely substantive appeal.  

12.  Certain evidence received since the June 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating the claim for service connection for sinusitis.  

13.  By way of a June 2002 rating decision, the RO denied the 
Veteran's claim for service connection for situational reaction; 
the Veteran failed to file a timely substantive appeal.  

14.  Certain evidence received since the June 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating the claim for service connection for a psychiatric 
disability, to include situational reaction.  

15.  By way of May 1981 and June 2002 rating decisions, the RO 
denied the Veteran's claim for service connection for an eye 
injury; the Veteran failed to file a timely substantive appeal.  

16.  Certain evidence received since the June 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating the claim for service connection for residuals of 
an eye injury.  


CONCLUSIONS OF LAW

1.  The May 1981 and June 2002 RO rating decisions which denied 
the Veteran's claim for service connection for a left knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 2002 rating decision is new 
and material; accordingly, the claim for service connection for a 
left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The May 1981 and June 2002 RO rating decisions which denied 
the Veteran's claim for service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the June 2002 rating decision is new 
and material; accordingly, the claim for service connection for a 
right knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

5.  The May 1981 RO rating decision which denied the Veteran's 
claim for service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002).

6.  Certain evidence received since the May 1981 rating decision 
is new and material; accordingly, the claim for service 
connection for a low back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The May 1981 and June 2002 RO rating decisions which denied 
the Veteran's claim for service connection for a neck disability 
is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the June 2002 rating decision is not 
new and material; accordingly, the claim for service connection 
for a neck disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

9.  The August 1981 RO rating decision which denied the Veteran's 
claim for service connection for migraines is final.  38 U.S.C.A. 
§ 7105 (West 2002).

10.  Certain evidence received since the August 1981 rating 
decision is new and material; accordingly, the claim for service 
connection for headaches/migraines is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

11.  The August 1981 and June 2002 RO rating decisions which 
denied the Veteran's claim for service connection for sinusitis 
is final.  38 U.S.C.A. § 7105 (West 2002).

12.  Certain evidence received since the June 2002 rating 
decision is new and material; accordingly, the claim for service 
connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

13.  The June 2002 RO rating decision which denied the Veteran's 
claim for service connection for situational reaction is final.  
38 U.S.C.A. § 7105 (West 2002).

14.  Certain evidence received since the June 2002 rating 
decision is new and material; accordingly, the claim for service 
connection for a psychiatric disability, to include situational 
reaction is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

15.  The May 1981 and June 2002 RO rating decisions which denied 
the Veteran's claim for service connection for an eye injury is 
final.  38 U.S.C.A. § 7105 (West 2002).

16.  Certain evidence received since the June 2002 rating 
decision is new and material; accordingly, the claim for service 
connection for residuals of an eye injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated December 2003. 

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the RO sent the 
veteran a May 2007 correspondence that fully complied with 
Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) addressed directives 
consistent with VCAA with regard to new and material evidence.  
The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the 
appellant with an adequate notice letter in October 2007.  It set 
forth the criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material evidence 
so as to comply with the Kent requirements.  The Board believes 
that the October 2007 notice constituted adequate notice to the 
appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
neck disability.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board finds that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

McLendon is not applicable in this instance because the veteran's 
neck claim is not a service connection claim.  Rather, it is an 
application to reopen previously denied claim.  As such, it is 
the veteran that must submit new and material in order to have 
the claim reopened.  The VCAA left intact the requirement that a 
veteran must first present new and material evidence in order to 
reopen a previously and finally denied claim before the duty to 
assist provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Left and right knees
The Veteran's claim for service connection for residuals of 
sprains to the bilateral knees was originally denied by way of a 
May 1981 rating decision.  The veteran failed to file a timely 
notice of disagreement with respect to his knees.  Consequently, 
the decision became final.  

The basis for the May 1981 denial was that the service treatment 
records contain no findings attributed to either a left or right 
knee disability.  The RO noted that the veteran complained of 
pain in his knees at his August 1980 separation examination.  
However, the examination yielded normal findings.    

The evidence before the RO at the time of the May 1981 rating 
decision included the service treatment records and an April 1981 
post service VA examination.  The examination report did not 
indicate that the veteran made any complaints with regards to his 
knees at that time; nor are there any objective findings 
attributed to the knees.  

In July 2001, the veteran sought to reopen his claim for service 
connection for right and left knee disabilities.  He presented 
new evidence that included additional post service VA outpatient 
treatment reports as well as private treatment records.  A 
December 1998 treatment report from Dr. Y.R. reflects that the 
veteran sought treatment for severe knee and back pain of five 
days duration.  The veteran specifically stated that he injured 
his knees on December 30, 1998 while playing with his child.  He 
further stated that he had no previous injuries to either his 
knees or his low back.  The new evidence reflects that the 
veteran injured his knees in 1998 and that he continues to seek 
treatment for knee disabilities.    

The RO issued a June 2002 rating decision in which it denied the 
veteran's application to reopen his claim for service connection 
for right and left knee disabilities.  The veteran filed a timely 
notice of disagreement in July 2002; and the RO issued a 
statement of the case in December 2003.  The veteran failed to 
file a timely substantive appeal.  Consequently, the June 2002 
denial became final.  

Evidence submitted since the June 2002 rating decision includes 
Board hearing testimony offered in June 2007 wherein the veteran 
testified that his knee problems are related to motor vehicle 
accidents he incurred in service.  He acknowledged the fact that 
he was involved in post service motor vehicle accidents in 
1993/1994; and he testified that his knee disability remained 
about the same as it had been prior to those accidents.  He 
further testified that Dr. M.K.V. reviewed the service treatment 
records and that he believed that the veteran's knee disabilities 
are related to those motor vehicle accidents.  

The Board acknowledges that Dr. M.K.V. submitted an April 2002 
correspondence in which he stated that the veteran "has a 
current physical disability including arthritis symptoms in his 
lower back, hips and knees especially as well as the hands.  The 
patient has a relationship between the current disability and the 
injury in the service."  
  
Additional new evidence consists of outpatient treatment reports 
documenting continued treatment for knee disabilities; Board 
hearing testimony from the veteran's fiancé; and lay statements 
from fellow soldiers, a friend, and his mother.  His fiancée 
testified that she has to ice down the Veteran's knees and rub 
them with cream.  She also testified that if the Veteran has been 
walking a lot, his whole leg will buckle and he will fall over.  
The Veteran's fellow soldiers recalled that the Veteran's knees 
swelled during physical training.  His friend stated that he lost 
contact with the Veteran when he entered service.  His friend 
stated that when the Veteran returned from service, he had 
developed knee problems and had lost some strength and agility.   

The Board must conclude that the newly received evidence is 
material.  The doctor's statement links a current disability to 
service, and the credibility is presumed at his point.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As such, it is material.  
Accordingly, the claim is reopened.  
      
Low back
The Veteran's claim for service connection for an acute low back 
strain was originally denied by way of a May 1981 rating 
decision.  The veteran filed a timely notice of disagreement in 
June 1981; and the RO issued a statement of the case in July 
1981.  The veteran failed to file a timely substantive appeal.  
Consequently, the decision became final.    

In the May 1981 rating decision, the RO noted that the veteran 
complained of low back pain in February 1976.  However, an x-ray 
examination was negative; and the impression was that it was a 
mild back sprain.  The veteran's August 1980 separation 
examination yielded normal findings.  In November 1974, service 
treatment records (STRs) show that the Veteran was treated for an 
upper respiratory infection and low back pain.  An undated STR 
when the Veteran was 18 years of age (1974) shows that he was 
treated at the emergency room in Fort Belvoir, Virginia, 
following an automobile accident.  Also, in October 1976, the 
Veteran was treated for low back pain after lifting meats in the 
mess hall.  The assessment was light lumbar strain.   STRs in 
December 1979 show that the Veteran was treated in the emergency 
room at Wuerzburg following a traffic accident.  Five days later, 
he reported back pain.  

The evidence before the RO at the time of the May 1981 rating 
decision included the service treatment records and an April 1981 
post service VA examination.  At the examination, the veteran's 
back was supple, with full range of motion; and he was able to 
easily bend to his toes.  

The basis for the May 1981 denial was that the service treatment 
records showed no evidence of a chronic disability of the low 
back.

The new evidence includes the aforementioned December 1998 
treatment report from Dr. Y.R. in which the veteran sought 
treatment for back pain of five days duration; and in which he 
denied having had any previous injuries to his low back.  

However, new evidence also includes the aforementioned April 2002 
correspondence from Dr. M.K.V., in which he opined that the 
veteran has a current chronic low back disability that is related 
to an injury in service.  

The Board notes that the opinion of Dr. M.K.V. addresses the 
basis for the prior denial in that it provides evidence of a 
current chronic disability that had its onset in service.  
Although the Board finds the probative value of the opinion to be 
somewhat questionable (as will be explained in the Remand), for 
new and material evidence purposes only the evidence is presumed 
to credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  As 
such, it is material.  Accordingly, the claim is reopened.  

Neck
The Veteran's claim for service connection for a neck injury was 
originally denied by way of a May 1981 rating decision.  The 
veteran filed a timely notice of disagreement in June 1981; and 
the RO issued a statement of the case in July 1981.  The veteran 
failed to file a timely substantive appeal.  Consequently, the 
decision became final.    

In the May 1981 rating decision, the RO noted that the service 
treatment records contain no findings attributed to a neck or 
cervical spine injury.   The veteran complained of pain in his 
neck at his August 1980 separation examination.  However, the 
examination yielded normal findings.    

The evidence before the RO at the time of the May 1981 rating 
decision included the service treatment records and an April 1981 
post service VA examination.  At the examination, the veteran 
complained of chronic pain in his neck.  On examination, he had 
full range of motion.  He was able to produce audible cracking of 
the neck; but there was none with normal range of motion.  

The basis for the May 1981 denial was that the service treatment 
records contain no findings attributed to a neck injury or 
residuals thereof .  The RO indicated "not found on 
examination."    

In July 2001, the veteran sought to reopen his claim for service 
connection for a neck disability.  He presented new evidence that 
included additional post service VA outpatient treatment reports 
as well as private treatment records.  A private treatment report 
from Dr. C.E.C. reveals that the veteran underwent a cervical 
myelogram and a CT scan in January 1994.  They showed soft tissue 
density midline and a right C3-4 with a soft tissue density at 
C5-6.  Dr. C.E.C. stated that "I think these problems were 
caused by his automobile accident occurring on or about 
7/18/93."    
  
The RO issued a June 2002 rating decision in which it denied the 
veteran's application to reopen his claim for service connection 
for a cervical neck injury.  The veteran filed a timely notice of 
disagreement in July 2002; and the RO issued a statement of the 
case in December 2003.  The veteran failed to file a timely 
substantive appeal.  Consequently, the June 2002 denial became 
final.  

Evidence submitted since the June 2002 rating decision includes 
continued treatment for a cervical spine disability, and Board 
hearing testimony offered in June 2007 wherein the veteran stated 
that Dr. M.K.V. believes that the veteran's cervical spine 
disability is related to an in-service injury.  

The Board once again acknowledges Dr. M.K.V.'s April 2002 
correspondence in which he opined that the veteran's disabilities 
to his lower back, hips, knees, and hands are related to an in-
service history.  However, the Board notes that Dr. M.K.V. (in 
his April 2002 correspondence) did not include a neck disability 
as being related to an in service injury.  After rendering an 
opinion about the aforementioned disabilities, he simply stated 
that the veteran "also has been noted to have degenerative disc 
disease in the cervical spine as well as by other physicians."  
  
Additional new evidence consists of outpatient treatment reports 
documenting continued treatment for a neck disability; Board 
hearing testimony from the veteran's fiancée; lay statements from 
fellow soldiers, a friend, and his mother.  His fiancée and 
fellow soldiers made no mention of any injury or treatment for 
the Veteran's neck.  The Veteran's mother stated that after being 
discharged from service, he constantly complained of neck pain.  
The Board is unable to conclude that any of the newly received 
evidence is material.  Otherwise, lay assertions of medical 
causation cannot suffice as new and material evidence to reopen a 
claim. Moray v. Brown, 5 Vet. App. 211 (1993).  The basis for the 
denial has always been that the service treatment records fail to 
reflect any findings attributed to a neck disability.    

Records received since the June 2002 rating decision continue to 
reflect current complaints of a neck disability; but they do not 
provide a link to service.  As such, the basis for the prior 
denial has not been addressed.  The new evidence does not change 
the fact that there is no indication of a neck injury with 
residuals in the service treatment records.  

Thus, the Board finds that the new evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, the Board finds that the newly submitted evidence 
is not new and material evidence with which to reopen the claim.  

Migraine headaches and sinusitis
The Veteran's claims for service connection for migraine 
headaches and sinusitis were originally denied by way of an 
August 1981 rating decision.  The Veteran failed to file a timely 
notice of disagreement.  Consequently, the decision became final.  

In the August 1981 rating decision, the RO noted that the Veteran 
had several complaints of headaches during service.  In July 
1978, he complained of "migraine" headaches, congestion, and 
cold.  He complained of headaches and nasal discharge again in 
December 1978.  The examiner's impression was that the veteran 
suffered from "viral systemic syndrome."  In January 1979, the 
Veteran complained of left frontal headaches.  In January 1980, 
he complained of sinus congestion and chest congestion.  He was 
diagnosed with an upper respiratory infection.   In April 1980, 
the Veteran complained of headaches.   

The evidence before the RO at the time of the August 1981 rating 
decision included the service treatment records and an April 1981 
post service VA examination.  At the examination, the veteran 
complained of headaches.  Examination of the nose, sinuses, mouth 
and throat was normal.  Examination of the head and neck was 
normal.

The basis for the August 1981 denials was that the findings in 
the service treatment records did not support a diagnosis of 
either migraines or sinusitis.  

In July 2001, the Veteran sought to reopen his claim for service 
connection for sinusitis; but he failed to present any new and 
material evidence.  The RO issued a June 2002 rating decision in 
which it denied the veteran's application to reopen his claim for 
service connection for sinusitis.  (The June 2002 rating decision 
did not address the issue of migraines).  The Veteran filed a 
timely notice of disagreement in July 2002; and the RO issued a 
statement of the case in December 2003.  The Veteran failed to 
file a timely substantive appeal.  Consequently, the June 2002 
denial became final.  

Evidence submitted since the August 1981 and June 2002 rating 
decisions, regarding migraine headaches and sinusitis 
respectively, includes outpatient treatment reports reflecting 
diagnoses of sinusitis, allergic rhinitis, and headaches.  
Specifically, a November 1997 treatment report reflects that the 
Veteran underwent a paranasal sinus survey that revealed central 
midline moderate mucosal thickening frontal sinus, with mild 
mucosal thickening left ethmoid and both maxillary antra, 
consistent with chronic sinusitis.  A May 2001 treatment report 
states that the examiners "suspect we are dealing with allergic 
rhinitis, possibly reflux."  A May 2002 treatment report's 
impression was that of acute maxillary sinusitis.  Finally, an 
October 2002 correspondence from J.M. (physician's assistant) 
states that the veteran has been under her care for three years, 
and that he has been "treated for recurrent sinus infections, 
sinusitis, tonsillitis, (which has recently required a 
tonsillectomy and adenoidectomy), and chronic osteoarthritis 
affecting his knees, ankles and feet."  She further stated that 
"It appears, after reviewing [the veteran's] military medical 
records that these conditions occurred during his military 
service."    

The Board finds that the newly submitted evidence addresses the 
basis for the prior denials in that the Veteran now has 
documented diagnoses of sinusitis and headaches.  Inasmuch as the 
service treatment records reflect evidence of a sinus condition 
and headaches (often associated with one another - see 38 C.F.R. 
§ 4.97, Diagnostic Code 6514 (2010)) and the Veteran now has 
confirmed diagnoses of a sinus disability (sometimes sinusitis, 
sometimes rhinitis) and headaches; the Board finds that the new 
evidence raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claims are reopened.  

Psychiatric disability, to include situational reaction
The Veteran's claim for service connection for situational 
reaction was originally denied by way of a June 2002 rating 
decision.  The Veteran filed a timely notice of disagreement in 
July 2002; and the RO issued a statement of the case in December 
2003.  The Veteran failed to file a timely substantive appeal.  
Consequently, the June 2002 denial became final.   

In the June 2002 rating decision, the RO noted that the service 
treatment records include a single treatment report in which the 
Veteran was diagnosed with situational reaction as a result of 
domestic violence (he hit his girlfriend and she pressed charges 
against him).  STRs in December 1979 also show that the Veteran 
was treated in the emergency room at Wuerzburg following a 
traffic accident.  His symptoms included anxiety.   The RO noted 
that a post service treatment report dated April 1981 noted 
anxiety by history.  

The basis for the June 2002 denial was the fact that the Veteran 
had not shown that he suffered from a current disability.  It 
found that although there was a record of treatment in service 
for situational reaction, there was no permanent residual or 
chronic disability shown either in the service treatment records 
or in the post service treatment records.  

The evidence before the RO at the time of the June 2002 rating 
decision included the service treatment records, an April 1981 
post service VA examination, and VA outpatient treatment reports 
dated May 2000 to July 2001.  

Evidence submitted since the June 2002 rating decision includes 
VA outpatient treatment reports as well as private treatment 
reports.  A February 1997 psychiatric report from Dr. K.D.R. 
states that the veteran "does not suffer from any permanent 
psychiatric disorder."  However, in June 1999, a clinical 
psychologist diagnosed the veteran with adjustment disorder with 
depressed mood (secondary to physical problems); and intermittent 
explosive disorder.  An October 2002 VA outpatient treatment 
report shows a diagnosis of a mood disorder secondary to medical 
conditions.      

The Board finds that the newly submitted evidence addresses the 
basis of the prior denial in that the Veteran now has shown that 
he suffers from a current (if not numerous) psychiatric 
disabilities.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. 
Nov. 2, 2010)(regulations do not require new and material 
evidence as to each previously unproven element of a claim).  
Inasmuch as the service treatment records reflect a diagnosis of 
a psychiatric disability (situational reaction) and the Veteran 
has current diagnoses of psychiatric disabilities; the Board 
finds that the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened.  

The Board recognizes that service connection for a mood disorder 
was denied by rating decision dated in April 2007.  The Board is 
now recharacterizing the de novo issue of service connection to 
include all psychiatric disabilities, and thus considers this 
rating decision to be encompassed in the current appeal 
consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Eye  
The Veteran's claim for service connection for an eye injury was 
originally denied by way of a May 1981 rating decision.  The 
veteran filed a timely notice of disagreement in June 1981; and 
the RO issued a July 1981 statement of the case.  The veteran 
failed to file a timely substantive appeal.  Consequently, the 
decision became final.    

In the May 1981 rating decision, the RO acknowledged the 
veteran's December 1979 automobile accident in which he bumped 
his head on the dashboard, resulting in a hematoma around the 
right eye.  However, the RO also noted that no residuals were 
shown.  An STR in April 1977 showed that the Veteran was assessed 
for visual difficulties.  In August 1980, the Veteran was seen 
for sore eyes and redness.  The assessment was conjunctivitis.  
At the time of the service separation examination in August 1980, 
the Veteran recorded complaints of the right eye.  The basis for 
the denial was that no eye disability was shown on the veteran's 
most recent examination which was conducted in April 1981.  The 
April 1981 examiner noted that pupils were equally reactive to 
light and accommodation; extraocular muscles were intact; and 
fundi was normal.  

The evidence before the RO at the time of the May 1981 rating 
decision included the service treatment records and the above-
referenced April 1981 post service VA examination.  

In July 2001, the veteran sought to reopen his claim for service 
connection for an eye injury.  He presented new evidence that 
included a September 1981 correspondence from Dr. J.W.C.  In it, 
Dr. J.W.C. stated that he treated the veteran earlier that week.  
He stated that the veteran gave a history of an injury resulting 
in contusions about the right lateral orbital area.  Dr. J.W.C. 
found that the veteran's visual acuity in each eye was 20/20 and 
that intraocular tension was 15 (which is normal).  Likewise, 
external examination was completely unremarkable.  On dilated 
fundiscopic examination, the right eye was normal.  The left eye 
was normal except for a retinal hole in the 2:30 periphery.

The Veteran also submitted additional post service VA outpatient 
treatment reports and private treatment records.  However, none 
of these records showed evidence of a right eye disability.  

The RO issued a June 2002 rating decision in which it denied the 
Veteran's application to reopen his claim for a right eye injury 
due to the lack of new and material evidence.  The Veteran filed 
a timely notice of disagreement in July 2002; and the RO issued a 
statement of the case in December 2003.  The Veteran failed to 
file a timely substantive appeal.  Consequently, the June 2002 
denial became final.  

Evidence submitted since the June 2002 rating decision includes 
VA outpatient treatment reports, private treatment reports, and 
Board hearing testimony.  At his June 2007 Board hearing, he 
testified that he injured his eye in one of the three motor 
vehicle accidents in which he was involved; and that he has had 
no post service injuries or accidents that would account for the 
eye problems that he has.  He stated that when he talks with his 
doctors about the possibility that his disability is related to 
service, the doctors "stay away from answering the questions."  
Consequently, he has never been told that it is related to 
service.  

Included in the post service treatment records are complaints of 
burning in the Veteran's eyes, and September 2003 diagnoses of 
dry eye, vitreal syneresis, and refractive error.  

The Board finds that the newly submitted evidence addresses the 
basis for the prior denial in that the Veteran now has diagnoses 
of a current eye disability.  See Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Inasmuch as the service treatment 
records reflect an eye injury and the veteran has current 
diagnoses of an eye disability; the Board finds that the new 
evidence raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim is reopened.  





ORDER

No new and material evidence has been received to reopen service 
connection claims for a neck disability.  To this extent, the 
appeal is denied.  

New and material evidence has been submitted to reopen service 
connection claims for left and right knee disabilities, a low 
back disability, migraine headaches, sinusitis, a psychiatric 
disability to include situational reaction, and residuals of an 
eye injury.  As such, these claims are reopened.  To this extent, 
the appeal is granted.   


REMAND

Ankles/Knees
The service treatment records reflect that the Veteran twisted 
his left ankle during physical training in July 1974.  The 
examiner noted that the ankle was slightly swollen.  The range of 
motion was within normal limits.  The examiner diagnosed the 
injury as a sprain.  In August 1975, the veteran sought treatment 
after injuring his ankle while playing basketball.  X-rays were 
normal.  The Veteran was treated with an Ace wrap and 
instructions to keep the ankle elevated.  In April 1976, the 
Veteran once again complained that he sprained his left ankle.  
X-rays were normal.  Treatment consisted of cold soaks and Ace 
wraps.  The Veteran complained of bilateral ankle pain at his 
August 1980 separation examination.  The examination yielded 
normal findings.  

The Board finds that a VA examination is warranted to determine 
the nature, extent, and etiology of any ankle or knee disability.  
The claims file must be made available to the examiner; and the 
examiner should be asked whether it is at least as likely as not 
(a 50 percent or more likelihood) that any ankle or knee 
disability began during service or is causally linked to any 
incident of service.



Hypertension
The Veteran testified that he was treated for hypertension while 
he was in service.  He stated that he had his blood pressure 
monitored; and was instructed to have it re-checked if he had any 
problems with it.  He testified that the examiners also monitored 
his diet and exercise.  

The service treatment records contain no findings attributed to 
hypertension.  Blood pressure readings were:
110/64 (March 1974 entrance exam)		112/68 (December 1979)
122/78 (March 1976 annual exam)  		120/70 (March 1980)
120/90 (August 1977)				124/78 (April 1980)
124/86 (January 1979)				110/76 (August 1980)
116/86 (December 1979)				96/62 (August 1980)
120/70 (December 1979)				120/68 (August 1980 
sep. exam)

The August 1977 blood pressure reading reflects a slightly 
elevated diastolic.  However, all the other readings were within 
normal limits.  

In November 1980, the Veteran filed claims for service connection 
for headaches, chest pain, and injuries to the right wrist, ring 
finger, neck, right eye, big toes, and right side.  He failed to 
file a claim for hypertension at that time.  He underwent a post 
service examination in April 1981.  The Veteran failed to mention 
hypertension as a disability.  His blood pressure was 120/72 at 
the examination.  This reading is well within normal limits.  

At the Board hearing, the Veteran's representative suggested that 
the Veteran's hypertension may be related to the Veteran's 
stress.  The Board finds that this raises the issue of whether 
the Veteran's hypertension is secondarily related to the 
Veteran's alleged situational reaction or other psychiatric 
disability.  Since the issue of secondary service connection is 
inextricably intertwined with his service connection claim for a 
psychiatric disability, it will be deferred pending resolution of 
his primary service connection claim.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991). 

If, and only if, the RO grants service connection for a 
psychiatric disability, the RO should schedule the Veteran for a 
VA examination to determine whether the Veteran's hypertension is 
secondary to that psychiatric disability.  

Low back
The nexus opinion rendered by Dr. M.K.V. (while new and material) 
is in conflict with some of the other medical evidence in the 
claims file.  Specifically, it fails to note the fact that the 
Veteran sustained a December 1998 injury to his low back and that 
the Veteran denied any previous injuries to his low back.    

The Board finds that a VA examination is warranted for the 
purpose of determining the nature and etiology of the Veteran's 
current low back disability.  The claims file must be made 
available to the examiner; and the examiner should be asked 
whether it is at least as likely as not (a 50 percent or more 
likelihood) that the Veteran's low back disability began during 
or is causally linked to any incident of service.

Sinusitis and headaches
The service treatment records reflect evidence of a sinus 
condition and complaints of headaches.  Current treatment records 
also reflect diagnoses of sinusitis, allergic rhinitis, and 
headaches.  The Board finds that a VA examination is warranted to 
determine whether the Veteran's current disabilities are causally 
related to his in-service symptoms.  The claims file must be made 
available to the examiner; and the examiner should be asked 
whether it is at least as likely as not (a 50 percent or more 
likelihood) that the Veteran's headaches and or sinus disability 
began during or are causally linked to any incident of service.

Psychiatric disability (to include situational reaction)
The service treatment records show a diagnosis of situational 
reaction (a psychiatric condition).  Current treatment records 
also reflect diagnoses of psychiatric disabilities.  The Board 
finds that a VA examination is warranted to determine whether the 
veteran's current psychiatric disability/disabilities are 
causally related to his in-service diagnosis.  The claims file 
must be made available to the examiner; and the examiner should 
be asked whether it is at least as likely as not (a 50 percent or 
more likelihood) that the Veteran's psychiatric 
disability/disabilities began during service or are causally 
linked to any incident of service.

The Board recognizes that the Veteran underwent a VA examination 
in March 2007 (in conjunction with a separate claim for service 
connection for a mood disorder).  However, the nexus opinion 
rendered applied only to depression.  Other psychiatric diagnoses 
are of record and must be addressed.  

The Board also recognizes that a June 2007 treatment report 
reflects that Dr. S.L.S. opined that the Veteran's psychiatric 
disability began in service.  Although Dr. S.L.S. states that she 
reviewed the Veteran's military medical records, her 
characterization of them is not accurate.  She stated that 
tearfulness, agitation, angry outbursts of temper, and depressed 
mood are symptoms that "are replete throughout the military 
medical record."  The references to such symptoms are noted 
above in the STRs.   

The VA examination and opinion for which the Board now remands 
should include a rationale based on an accurate representation of 
the service treatment records as well as post service treatment 
records.  

Eye
The service treatment records show an injury to the Veteran's 
right eye.  Current treatment records reflect complaints of eye 
burning, and diagnoses of eye disabilities.  The Board finds that 
a VA examination is warranted to determine whether the Veteran's 
current eye disability/disabilities are causally related to 
service, including his in-service injury.  The claims file must 
be made available to the examiner; and the examiner should be 
asked whether it is at least as likely as not (a 50 percent or 
more likelihood) that the Veteran's eye disability/disabilities 
began during or are causally linked to any incident of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
examinations by appropriate personnel for 
the purpose of determining the nature, 
extent, and etiology of any knee, ankle, 
low back, headache, sinus, psychiatric, 
and/or eye disabilities.  The claims files 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service treatment records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner(s) should be asked whether it is 
at least as likely as not (a 50 percent or 
more likelihood) that any knee, ankle, low 
back, headache, sinus, psychiatric, and/or 
eye disabilities began during service or 
are causally linked to any incident of 
service, to include documented injuries.  

The examiner is also requested to provide a 
rationale for any opinion expressed that 
includes a discussion of the in-service 
findings.  

2.  If, and only if, the RO/AMC grants 
service connection for a psychiatric 
disability or a joint disability, the 
RO/AMC should schedule the Veteran for a VA 
examination to determine whether the 
Veteran's hypertension is secondary to that 
service-connected disability.  The examiner 
should be asked whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the Veteran's hypertension 
is secondary to service-connected 
disability, including by reason of 
aggravation.  

3.  After completion of the above, review 
the expanded record and determine if 
service connection is warranted for any 
knee, ankle, low back, headache, sinus, 
psychiatric, and/or eye disabilities.  The 
RO/AMC should also determine if service 
connection is warranted for hypertension as 
secondary to a service connected 
disability, if applicable.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


